


Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]




September 17, 2013


To:
Dollar Tree, Inc.

500 Volvo Parkway
Chesapeake, VA 23320
Attn:     Roger W. Dean, Vice President – Treasurer
Facsimile: 757-321-5111


From:
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England



Re:
Issuer Collared Forward Repurchase Transaction

    
Ladies and Gentlemen:
This master confirmation (this “Master Confirmation”) is intended to supplement
the terms and provisions of certain Transactions (each, a “Transaction”) entered
into from time to time between J.P. Morgan Securities LLC (“JPMS”), as agent for
JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”), and
Dollar Tree, Inc. (“Counterparty”). This Master Confirmation, taken alone, is
neither a commitment by either party to enter into any Transaction nor evidence
of a Transaction. The terms of any particular Transaction shall be set forth in
(i) a Supplemental Confirmation in the form of Exhibit A hereto (a “Supplemental
Confirmation”), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation and (ii) a Trade
Notification in the form of Exhibit B hereto (a “Trade Notification”), which
shall reference the relevant Supplemental Confirmation and supplement, form a
part of, and be subject to such Supplemental Confirmation. This Master
Confirmation, each Supplemental Confirmation and the related Trade Notification
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.
The definitions and provisions contained in the 2000 ISDA Definitions (the “2000
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and together with the 2000 Definitions, the “Definitions”), as
published by the International Swaps and Derivatives Association, Inc. (“ISDA”),
are incorporated into this Master Confirmation and each Supplemental
Confirmation and Trade Notification. This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification evidence a complete binding
agreement between Counterparty and JPMorgan as to the subject matter and terms
of each Transaction to which this Master Confirmation, such Supplemental
Confirmation and Trade Notification relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement (the
“Agreement”) in the form of the ISDA 2002 Master Agreement as if JPMorgan and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Master Confirmation, each Supplemental
Confirmation and each Trade Notification).




--------------------------------------------------------------------------------




For each Transaction, all provisions contained or incorporated by reference in
the Agreement shall govern this Master Confirmation, the Supplemental
Confirmation and each Trade Notification relating to such Transaction except as
expressly modified herein or in such Supplemental Confirmation or Trade
Notification.
If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification, the Equity Definitions and the 2000
Definitions, the following will prevail for purposes of such Transaction in the
order of precedence indicated: (i) such Trade Notification, (ii) such
Supplemental Confirmation; (iii) this Master Confirmation; (iv) the Agreement;
(v) the Equity Definitions; and (vi) the 2000 Definitions.
1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions which,
together with the terms and conditions set forth in the related Supplemental
Confirmation and Trade Notification (in respect of the relevant Transaction),
shall govern each such Transaction.
General Terms:
Trade Date:
For each Transaction, as set forth in the Supplemental Confirmation.

Buyer:
Counterparty

Seller:
JPMorgan

Shares:
Shares of common stock, par value USD 0.01 per share, of Counterparty (Exchange
Ticker: “DLTR”)

Forward Price:
The arithmetic average of the VWAP Prices for each Exchange Business Day in the
Calculation Period.

VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the Rule 10b-18 Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “DLTR <Equity> AQR_SEC” (or any successor thereto). For purposes
of calculating the VWAP Price, the Calculation Agent will include only those
trades that are reported during the period of time during which Counterparty
could purchase its own shares under Rule 10b-18(b)(2) and pursuant to the
conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).

Forward Price
Adjustment Amount:
For each Transaction, as set forth in the Supplemental Confirmation.

Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date.

Calculation Period Start Date:
For each Transaction, as set forth in the Supplemental Confirmation.


2

--------------------------------------------------------------------------------




Termination Date:
For each Transaction, the Scheduled Termination Date set forth in the
Supplemental Confirmation (as the same may be postponed in accordance with the
provisions hereof); provided that JPMorgan shall have the right to designate any
date (the “Accelerated Termination Date”) on or after the First Acceleration
Date to be the Termination Date by providing notice to Counterparty of any such
designation by 7:00 p.m. New York City time on the Exchange Business Day
following such date.

First Acceleration Date:
For each Transaction, as set forth in the Supplemental Confirmation.

Hedge Period:
The period from and including the second Exchange Business Day immediately after
the Trade Date to and including the Hedge Completion Date (as adjusted in
accordance with the provisions hereof).

Hedge Completion Date:
For each Transaction, as set forth in the Trade Notification, to be the Exchange
Business Day on which JPMorgan finishes establishing its initial Hedge Positions
in respect of such Transaction, as determined by JPMorgan in its good faith and
commercially reasonable discretion; provided that if, at any time during the
Hedge Period, the weighted average price at which JPMorgan, or an affiliate of
JPMorgan, has until such time purchased Shares in connection with establishing
its initial Hedge Positions in respect of such Transaction equals or exceeds the
Hedge Threshold Price, then (i) JPMorgan shall have the right to terminate the
Hedge Period as of such time and (ii) the Calculation Agent may make adjustments
to the Minimum Shares and the Maximum Shares (each as specified in the
Supplemental Confirmation) and any other term relevant to the terms of such
Transaction and, for purposes of calculating the Number of Shares to be
Delivered on the Settlement Date, shall adjust the Prepayment Amount in a
commercially reasonable manner to preserve the fair value of such Transaction to
JPMorgan and ensure that JPMorgan’s, or its affiliate’s, initial theoretical
delta for such Transaction is equal to the number of Shares purchased by
JPMorgan or an affiliate of JPMorgan during the Hedge Period at the time of such
termination.

Hedge Threshold Price:
For each Transaction, as set forth in the Supplemental Confirmation.

Hedge Period
Reference Price:
For each Transaction, as set forth in the Trade Notification, to be the
arithmetic average of the VWAP Prices for each Exchange Business Day in the
Hedge Period.

Market Disruption Event:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be, or” and
inserting the words “at any time on any Scheduled Trading Day during the Hedge
Period or Calculation Period or” after the word “material,” in the third line
thereof.

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs in the Hedge Period or the Calculation
Period, the Calculation Agent may in good faith and acting in a commercially
reasonable manner postpone one or both of the Hedge Completion Date and the
Scheduled Termination Date. In such event, the Calculation Agent must determine
whether (i) such Disrupted Day is a Disrupted Day in full, in which

3

--------------------------------------------------------------------------------




case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Hedge Period Reference Price or the Forward Price, as the case
may be, or (ii) such Disrupted Day is a Disrupted Day only in part, in which
case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day effected before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended, and the weighting of
the VWAP Price for the relevant Exchange Business Days during the Hedge Period
or the Calculation Period, as the case may be, shall be adjusted in a
commercially reasonable manner by the Calculation Agent for purposes of
determining the Hedge Period Reference Price or the Forward Price, as the case
may be, with such adjustments based solely on the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares.
If a Disrupted Day occurs during the Hedge Period or the Calculation Period, as
the case may be, and each of the seven immediately following Scheduled Trading
Days is a Disrupted Day, then the Calculation Agent, in its good faith and
commercially reasonable discretion, may either (i) deem such seventh Scheduled
Trading Day to be an Exchange Business Day and determine the VWAP Price for such
seventh Scheduled Trading Day using its good faith estimate of the value of the
Shares on such seventh Scheduled Trading Day based on the volume, historical
trading patterns and price of the Shares and any other factors that would be
inputs to the fair value of a “fixed-for-fixed” forward or option on equity
securities or (ii) further extend one or both of the Hedge Period and the
Calculation Period as it deems necessary to determine the VWAP Price.
Exchange:
NASDAQ Global Select Market

Related Exchange(s):
All Exchanges.

Prepayment\
Variable Obligation:
Applicable

Prepayment Amount:
For each Transaction, as set forth in the Supplemental Confirmation.

Prepayment Date:
One Exchange Business Day following the Trade Date.

Settlement Terms:
Physical Settlement:
Applicable; provided that JPMorgan does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by JPMorgan to Counterparty under any Transaction.

Number of Shares
to be Delivered:
A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Forward Price minus (ii) the Forward Price Adjustment Amount; provided that the
Number of Shares to be Delivered shall not be less than the Minimum Shares and
shall not be greater than the Maximum Shares. In lieu of the deliveries
described in Section 9.2(a)(iii) of the Equity Definitions, on the Settlement
Date, Seller shall deliver to Buyer a number of Shares equal to the


4

--------------------------------------------------------------------------------




excess (if any) of the Number of Shares to be Delivered over a number of Shares
equal to the sum of the Initial Shares and the number of Shares delivered
pursuant to the provisions opposite the caption “Minimum Share Delivery” below.
Excess Dividend Amount:
For the avoidance of doubt, the reference to Excess Dividend Amount shall be
deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:
Three (3) Exchange Business Days following the Termination Date.

Settlement Currency:
USD

Initial Share Delivery:
JPMorgan shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Initial Share Delivery Date:
One Exchange Business Day following the Trade Date.

Initial Shares:
For each Transaction, as set forth in the Supplemental Confirmation.

Minimum Share Delivery:
JPMorgan shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.

Minimum Share
Delivery Date:
Three (3) Exchange Business Days following the Hedge Completion Date.

Minimum Shares:
For each Transaction, as set forth in the Supplemental Confirmation.

Maximum Shares:
For each Transaction, as set forth in the Supplemental Confirmation.

Share Adjustments:
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date is postponed pursuant to “Market Disruption Event” above, in
which case the Calculation Agent shall, in its commercially reasonable
discretion, adjust any relevant terms of each Transaction as the Calculation
Agent determines appropriate to account for the economic effect on such
Transaction of such postponement, based on stock price volatility, interest
rates, strike price, stock loan rate, liquidity and VWAP averaging dates.
Extraordinary Dividend:
For any calendar quarter occurring (in whole or in part) during the period from
and including the first day of the Calculation Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such calendar quarter (other than any dividend or
distribution (i) of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions or (ii) relating to
Counterparty’s


5

--------------------------------------------------------------------------------




adoption of a shareholder rights or similar plan or arrangement in which
Counterparty declares a dividend or distribution of rights that provides upon
the occurrence of certain events for a distribution of preferred stock,
warrants, debt instruments or stock rights at a price below their market value
(a “Rights Plan Adoption”)).
Agreement Regarding Dividends:
Notwithstanding any other provision of this Master Confirmation, the Definitions
or the Agreement to the contrary, in calculating any adjustment pursuant to
Article 11 of the Equity Definitions or any amount payable in respect of any
termination or cancellation of any Transaction pursuant to Article 12 of the
Equity Definitions or Section 6 of the Agreement, the Calculation Agent shall
not take into account changes to any dividends since the Trade Date, including
any Extraordinary Dividends but excluding a dividend or distribution relating to
a Rights Plan Adoption. For the avoidance of doubt, if an Early Termination Date
occurs in respect of any Transaction, the amount payable pursuant to Section 6
of the Agreement in respect of such Early Termination Date shall be determined
without regard to the difference between actual dividends declared (including
any Extraordinary Dividends) and expected dividends as of the Trade Date, in
each case, excluding a dividend or distribution relating to a Rights Plan
Adoption.

Method of Adjustment:
Calculation Agent Adjustment

Additional Termination Event:
It shall constitute an Additional Termination Event with Counterparty as the
sole Affected Party and all Transactions hereunder as the Affected Transactions
if, at any time during the Hedge Period or Calculation Period for any
Transaction, Counterparty declares any dividend, including an Extraordinary
Dividend but excluding a dividend or distribution relating to a Rights Plan
Adoption.

Consequences of Merger
Events and Tender Offers:


(a) Share for Share:
Modified Calculation Agent Adjustment

(b) Share-for-Other:
Modified Calculation Agent Adjustment

(c) Share-for-Combined:
Modified Calculation Agent Adjustment

Determining Party:
JPMorgan

Tender Offer:
Applicable

New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, the NASDAQ Global Select Market
or the NASDAQ Global Market (or their respective successors)”.












6

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]


For purposes of each Transaction, (x) the definition of Merger Date in Section
12.1(c) of the Equity Definitions shall be amended to read, “Merger Date shall
mean the Announcement Date” and (y) the definition of Tender Offer Date in
Section 12.1(e) of the Equity Definitions shall be amended to read, “Tender
Offer Date shall mean the Announcement Date.” The definition of “Announcement
Date” in Section 12.1(l) of the Equity Definitions is hereby amended by (i)
replacing the words “a firm” with the word “any” in the second and fourth lines
thereof, (ii) replacing the word “leads to the” with the words “, if completed,
would lead to a” in the third and the fifth lines thereof, (iii) replacing the
words “voting shares” with the word “Shares” in the fifth line thereof, and (iv)
inserting the words “by any entity” after the word “announcement” in the second
and the fourth lines thereof.


Nationalization, Insolvency
or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions, Section
6 of the Agreement shall apply to such Affected Transactions.
Additional Disruption Events:
(a) Change in Law:
Applicable

(b) Failure to Deliver:
Applicable

(c) Insolvency Filing:
Applicable

(d) Hedging Disruption:
Applicable

(e) Increased Cost of
Stock Borrow:
Applicable

Initial Stock
Loan Rate:    [*]
(f) Loss of
Stock Borrow:
Applicable


7

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]


Maximum Stock
Loan Rate:    [*]
Hedging Party:
JPMorgan

Determining Party:
JPMorgan

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).
Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable

Transfer:
Notwithstanding anything to the contrary in the Agreement, JPMorgan may transfer
or assign its rights and obligations hereunder and under the Agreement, in whole
or in part, to (i) any of its Affiliates (as defined in Rule 405 of the
Securities Act of 1933, as amended (the “Securities Act”)), (ii) any entities
sponsored or organized by, or on behalf of or for the benefit of, JPMorgan, or
(iii) any third party, in each case without the consent of Counterparty.

Account Details:
(a) Instructions for delivery of
Shares to Counterparty:
Computershare
250 Royall Street

Canton, MA 02021
Phone: (800) 622-5757
Email: Shareholder.inquiries@computershare.com
    
Attn: Sharon R. Boughter
Phone: (440) 239-7361
Facsimile: (440) 239-7355
sharon.boughter@computershare.com 


(b) Account for payments to
Counterparty:
To be provided upon request.



(c) Account for payments to JPMorgan:    

8

--------------------------------------------------------------------------------




Bank:    
ABA#:     
Acct No.:     
Beneficiary: JPMorgan Chase Bank, N.A. New York
Ref:    Derivatives


(d) Account for delivery of Shares to JPMorgan:
        
Offices:
(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party
(b) The Office of JPMorgan for the Transaction is: London
JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


Notices: For purposes of this Master Confirmation:
(a) Address for notices or communications to Counterparty:
Dollar Tree, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
Attn:     Roger W. Dean, Vice President – Treasurer
Phone: 757-321-5354
Facsimile: 757-321-5111
Email:    rdean@dollartree.com
(b) Address for notices or communications to JPMorgan:
JPMorgan Chase Bank, National Association
EDG Marketing Support
Email: EDG_OTC_HEDGING_MS@jpmorgan.com
Facsimile No: 1-866-886-4506
With a copy to:
Attention:     Sudheer Tegulapalle
Title:         Executive Director
Address:        383 Madison Avenue, Floor 05
New York, NY, 10179, United States
Telephone No:     (212) 622-2100
Facsimile No:     (212) 622-0398
Email Address:    sudheer.r.tegulapalle@jpmorgan.com
2.    Calculation Agent: JPMorgan
3.    Additional Mutual Representations, Warranties and Covenants of JPMorgan
and Counterparty. In addition to the representations and warranties in the
Agreement, each party represents, warrants and covenants to the other party
that:

9

--------------------------------------------------------------------------------




(a)    Eligible Contract Participant. (i) It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and
(ii) is entering into each Transaction hereunder as principal (and not as agent
or in any other capacity, fiduciary or otherwise) and not for the benefit of any
third party.
(b)    Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof and the provisions of
Regulation D promulgated thereunder (“Regulation D”). Accordingly, each party
represents and warrants to the other that (i) it has the financial ability to
bear the economic risk of its investment in each Transaction and is able to bear
a total loss of its investment, (ii) it is an “accredited investor” as that term
is defined under Regulation D, (iii) it will purchase each Transaction not with
a view to the distribution or resale thereof in a manner that would violate the
Securities Act and (iv) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.
4.    Additional Representations, Warranties and Covenants of JPMorgan. In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, JPMorgan hereby represents, warrants and covenants to
Counterparty that:
(a)    with respect to all purchases of Shares made by JPMorgan during any
relevant Hedge Period in respect of any Transaction to establish its initial
hedge position in respect of such Transaction, JPMorgan will use good faith
efforts to effect such purchases in a manner so that, if such purchases were
made by Counterparty, they would meet the requirements of Rule 10b-18(b)(2), (3)
and (4) under the Exchange Act, and effect calculations in respect thereof,
taking into account any applicable Securities and Exchange Commission no-action
letters as appropriate and subject to any delays between the execution and
reporting of a trade of the Shares on the Exchange and other circumstances
beyond JPMorgan’s control;
(b)    it will conduct its purchases in connection herewith in a manner that
would not be deemed to constitute a tender offer within the meaning of Section
14(d)(1) of the Exchange Act; and
(c)    for the avoidance of doubt, JPMorgan has implemented reasonable policies
and procedures, taking into consideration the nature of its business, to ensure
that individuals making investment decisions would not violate laws prohibiting
trading on the basis of material nonpublic information. Such individuals shall
not be in possession of material nonpublic information during all relevant times
beginning on the date hereof and continuing through the Hedge Period and the
Calculation Period for any Transaction.
5.    Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, as of (i) the date hereof, (ii) the Trade Date for each
Transaction hereunder and (iii) to the extent indicated below, each day during
the Hedge Period and Calculation Period for each Transaction hereunder,
Counterparty represents, warrants and covenants to JPMorgan that:
(a)    assuming the accuracy of the representations by JPMorgan in Section 4(b)
hereof, the purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act;
(b)    it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);
(c)    each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and Counterparty’s board of directors has approved the
use of derivatives to effect the Share buy-back program;

10

--------------------------------------------------------------------------------




(d)    without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that JPMorgan is not making any representations or
warranties with respect to the treatment of any Transaction under any accounting
standards, including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements);
(e)    Counterparty is in compliance with its reporting obligations under the
Exchange Act in all material respects and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
(f)    Counterparty shall report each Transaction as required under Regulation
S-K and/or Regulation S-B under the Exchange Act, as applicable;
(g)    Counterparty is not, and will not be, engaged in a “distribution” of
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares for purposes of Regulation M promulgated under the Exchange Act
(“Regulation M”) at any time during the Hedge Period or the period commencing on
the first day of the Calculation Period and ending on the last day of the
Calculation Period or, in the event JPMorgan designates an Accelerated
Termination Date or either party designates an Early Termination Date or an
Early Termination Date is deemed to occur or an Adjusted Cash Amount is payable
under Section 16 hereof, the 15th Exchange Business Day immediately following
such Accelerated Termination Date, Early Termination Date or the last Exchange
Business Day on which the VWAP Price is used in calculating such Adjusted Cash
Amount, as the case may be, or such earlier day as elected by JPMorgan and
communicated to Counterparty on such day (the “Relevant Period”) unless
Counterparty has provided written notice to JPMorgan of such distribution (a
“Regulation M Distribution Notice”) not later than the Scheduled Trading Day
immediately preceding the first day of the relevant “restricted period” (as
defined in Regulation M); Counterparty acknowledges that any such notice may
cause the Hedge Period or the Calculation Period to be extended or suspended
pursuant to Section 6 below; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 7
below;
(h)    Counterparty acknowledges that each Transaction is a derivatives
transaction in which it has granted JPMorgan an option; JPMorgan may purchase
shares for its own account at an average price that may be greater than, or less
than, the price paid by Counterparty under the terms of the related Transaction;
(i)    as of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Minimum Share Delivery Date and the Settlement Date for each
Transaction, Counterparty is not and will not be “insolvent” (as such term is
defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and Counterparty would be able to
purchase a number of Shares equal to the Maximum Shares in compliance with the
laws of the jurisdiction of Counterparty’s incorporation;
(j)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended; and
(k)    Counterparty has not and, during the Hedge Period or Relevant Period for
any Transaction, will not enter into agreements similar to the Transactions
described herein where any initial hedge period (however defined), the
calculation period (however defined) or the relevant period (however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period or relevant period
as provided in the relevant agreements) with any Hedge Period or Relevant Period
under this Master Confirmation; provided that Counterparty may enter into an
issuer uncollared forward repurchase transaction dated as of the date hereof
with JPMorgan (the “Other Transaction”). In the event that the initial hedge
period, calculation period or relevant period in any other similar transaction
overlaps with any Hedge Period or Relevant Period under this Master Confirmation
as a result of a postponement of the Scheduled Termination Date pursuant to
Section 6 herein, Counterparty shall promptly amend such transaction to avoid
any such overlap.

11

--------------------------------------------------------------------------------




(l)    Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.


6.    Suspension of Hedge Period or Calculation Period.
(a)    If Counterparty concludes that it will be engaged in a distribution of
the Shares for purposes of Regulation M, Counterparty agrees that it will, on a
day no later than the Scheduled Trading Day immediately preceding the start of
the relevant restricted period, provide JPMorgan with a Regulation M
Distribution Notice. Upon the effectiveness of such Regulation M Distribution
Notice, JPMorgan shall halt any purchase of Shares in connection with hedging
any Transaction during the relevant restricted period (other than any purchases
made by JPMorgan in connection with dynamic hedge adjustments of JPMorgan’s
exposure to any Transaction as a result of any equity optionality contained in
such Transaction). If on any Scheduled Trading Day Counterparty delivers the
Regulation M Distribution Notice in writing (and confirms by telephone) by 8:30
a.m. New York City time (the “Notification Time”) then such notice shall be
effective as of such Notification Time. In the event that Counterparty delivers
such Regulation M Distribution Notice in writing and/or confirms by telephone
after the Notification Time, then such notice shall be effective as of 8:30 a.m.
New York City time on the following Scheduled Trading Day or as otherwise
required by law or agreed between Counterparty and JPMorgan. Upon the
effectiveness of such Regulation M Distribution Notice, the Calculation Period
or the Hedge Period, as the case may be, shall be suspended and the Scheduled
Termination Date or the Hedge Completion Date or both, as the case may be, shall
be postponed for each Scheduled Trading Day in such restricted period;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 7 below, including, without
limitation, the requirement that such notice be made at a time at which none of
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
(b)    In the event that JPMorgan reasonably concludes, in its good faith
discretion, based on advice of outside legal counsel, that it is appropriate
with respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by JPMorgan), for
it to refrain from purchasing Shares on any Scheduled Trading Day during the
Hedge Period or the Calculation Period, JPMorgan may by written notice to
Counterparty (confirmed by telephone) elect to suspend the Hedge Period or the
Calculation Period, as the case may be, for such number of Scheduled Trading
Days as is specified in the notice; provided that JPMorgan may exercise this
right to suspend only in relation to events or circumstances that are unknown to
it or any of its Affiliates at the Trade Date of any Transaction, occur within
the normal course of its or any of its Affiliates’ businesses, and are not the
result of deliberate actions of it or any of its Affiliates with the intent to
avoid its obligations under the terms of any Transaction. The notice shall not
specify, and JPMorgan shall not otherwise communicate to Counterparty, the
reason for JPMorgan’s election to suspend the Hedge Period or the Calculation
Period, as the case may be. The Hedge Period or the Calculation Period, or both,
as the case may be, shall be suspended and the Scheduled Termination Date shall
be postponed for each Scheduled Trading Day occurring during any such
suspension.
(c)    In the event that the Calculation Period or the Hedge Period, as the case
may be, is suspended pursuant to Section 6(a) or 6(b) above during the regular
trading session on the Exchange, such suspension shall be deemed to be an
additional Market Disruption Event, and the second and third paragraphs under
“Market Disruption Event” shall apply.
(d)    In the event that the Calculation Period is extended pursuant to any
provision hereof (including, without limitation, pursuant to Section 10(d)
below), the Calculation Agent, in its good faith and commercially reasonable
discretion, shall adjust any relevant terms of the related Transaction to
account for the economic effect of such extension or any related Market
Disruption Event if necessary to preserve as nearly as practicable the economic
terms of such Transaction prior to such extension; provided that, subject to
Section 16, Counterparty shall not be required to make any additional cash
payments or deliver any Shares in connection with any such adjustment.

12

--------------------------------------------------------------------------------




7.    10b5-1 Plan. Counterparty represents, warrants and covenants to JPMorgan
that for each Transaction:
(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and each Transaction entered
into under this Master Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).
(b)    Counterparty will not seek to control or influence JPMorgan to make
“purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under
any Transaction entered into under this Master Confirmation, including, without
limitation, JPMorgan’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.
(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification, waiver or termination shall be made at any time at
which Counterparty or any officer, director, manager or similar person of
Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.
8.    Counterparty Purchases.
Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall not, directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Hedge Period or Relevant Period (as
extended pursuant to the provisions hereof). However, the foregoing shall not
limit Counterparty’s ability, pursuant to its employee incentive plan, to
re-acquire Shares in connection with the related equity transactions or to limit
Counterparty’s ability to withhold shares to cover tax liabilities associated
with such equity transaction or otherwise restrict Counterparty’s ability to
repurchase Shares under privately negotiated transactions with any of its
employees, officers, directors or affiliates, so long as any re-acquisition,
withholding or repurchase does not constitute a “Rule 10b-18 purchase” (as
defined in Rule 10b-18). Furthermore, this Section shall not restrict (x)
Counterparty’s entry into, or performance of its obligations under, the Other
Transaction or (y) any purchase by Counterparty of Shares effected during any
suspension of any Hedge Period or Calculation Period in accordance with Section
6(b).
9.    Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
this Master Confirmation, Counterparty acknowledges and agrees that, on any day,
JPMorgan shall not be obligated to receive from Counterparty any Shares, and
Counterparty shall not be entitled to deliver to JPMorgan any Shares, to the
extent (but only to the extent) that after such transactions JPMorgan’s ultimate
parent entity would directly or indirectly “beneficially own” (as such term is
defined for purposes of Section 13(d) of the Exchange Act) at any time on such
day in excess of 8.0% of the outstanding Shares. Any purported receipt by
JPMorgan of Shares shall be void and have no effect to the extent (but only to
the extent) that after such receipt by JPMorgan, JPMorgan’s ultimate parent
entity would directly or indirectly so beneficially own in excess of 8.0% of the
outstanding Shares. If, on any day, any receipt of Shares by JPMorgan is not
effected, in whole or in part, as a result of this Section 9, Counterparty’s
obligation to make such delivery shall not be extinguished and such delivery
shall be effected over time as promptly as JPMorgan determines, in the
reasonable determination of JPMorgan, that after such receipt by JPMorgan, its
ultimate parent entity would not directly or indirectly beneficially own in
excess of 8.0% of the outstanding Shares.
10.    Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions,

13

--------------------------------------------------------------------------------




(a)    Counterparty shall, prior to the opening of trading in the Shares on any
day during any Hedge Period or Calculation Period on which Counterparty makes,
or expects to be made, any public announcement (as defined in Rule 165(f) under
the Securities Act) of any Merger Transaction, notify JPMorgan of such public
announcement;
(b)    promptly notify JPMorgan following any such announcement that such
announcement has been made; and
(c)    promptly provide JPMorgan with written notice specifying (i)
Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule 10b-18)
during the three full calendar months immediately preceding such announcement
date that were not effected through JPMorgan or its affiliates and (ii) the
number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act for the three full calendar months preceding such announcement.
Such written notice shall be deemed to be a certification by Counterparty to
JPMorgan that such information is true and correct. In addition, Counterparty
shall promptly notify JPMorgan of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders. Counterparty
acknowledges that any such notice may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 7; and
(d)    JPMorgan in its good faith and commercially reasonable discretion may (i)
make adjustments to the terms of any Transaction to account for the economic
effect on such Transaction of such Merger Transaction, including, without
limitation, the Scheduled Termination Date, the Forward Price Adjustment Amount
and the Maximum Shares to account for the number of Shares that could be
purchased on each day during the Hedge Period or the Calculation Period in
compliance with Rule 10b-18 following such public announcement, provided that,
subject to Section 16, Counterparty shall not be required to make any additional
cash payments or deliver any Shares in connection with any such adjustments, or
(ii) treat the occurrence of such public announcement as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
11.    Acknowledgments. The parties hereto intend for:
(a)    each Transaction to be a “securities contract” as defined in Section
741(7) of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B)
of the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 555, 556, 560 and 561 of the Bankruptcy Code;
(b)    a party’s right to liquidate or terminate any Transaction and to exercise
any other remedies upon the occurrence of any Event of Default or Termination
Event under the Agreement with respect to the other party or any Extraordinary
Event that results in the termination or cancellation of any Transaction to
constitute a “contractual right” (as defined in the Bankruptcy Code);
(c)    any cash, securities or other property transferred as performance
assurance, credit support or collateral with respect to each Transaction to
constitute “margin payments” (as defined in the Bankruptcy Code); and
(d)    all payments for, under or in connection with each Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” and “transfers” (as defined in the Bankruptcy Code).
12.    Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral.
13.    No Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Master Confirmation
or any other agreement between the parties to the contrary,

14

--------------------------------------------------------------------------------




neither party shall net or set off its obligations under any Transaction against
its rights against the other party under any other transaction or instrument.
14.    Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if JPMorgan would owe any amount to Counterparty pursuant to
Section 6(d)(ii) of the Agreement (calculated as if the Transactions being
terminated on such Early Termination Date were the sole Transactions under the
Agreement) (any such amount, a “JPMorgan Amount”), then, unless Counterparty
elects, no later than the Early Termination Date or the date on which such
Transaction is terminated, for the JPMorgan Amount to be settled through the
payment of cash, then JPMorgan shall deliver to Counterparty a number of Shares
(or, in the case of a Merger Event, a number of units, each comprising the
number or amount of the securities or property that a hypothetical holder of one
Share would receive in such Merger Event (each such unit, an “Alternative
Delivery Unit” and, the securities or property comprising such unit,
“Alternative Delivery Property”)) with a value equal to the JPMorgan Amount, as
determined by the Calculation Agent (and the parties agree that, in making such
determination of value, the Calculation Agent may take into account a number of
factors, including the market price of the Shares or Alternative Delivery
Property on the date of early termination and the actual prices at which
JPMorgan purchases Shares or Alternative Delivery Property to fulfill its
delivery obligations under this Section 14); provided that in determining the
composition of any Alternative Delivery Unit, if the relevant Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash;
provided further that Counterparty may elect for the JPMorgan Amount to be
settled through the payment of cash in accordance with this Section 14 only if
the delivery of the notice of such election complies with the standards set
forth in Section 7 above, including, without limitation, the requirement that
such notice be made at a time at which none of Counterparty or any officer,
director, manager or similar person of Counterparty is aware of any material
non-public information regarding Counterparty or the Shares. For the avoidance
of doubt, if Counterparty elects for the JPMorgan Amount to be settled through
the payment of cash, the provisions of Section 6(d)(ii) of the Agreement shall
apply.
15.    Payment Date upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective;
provided that if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 14), such Shares or Alternative Delivery
Property shall be delivered on a date selected by JPMorgan as promptly as
practicable. The parties acknowledge and agree that in calculating the Close-Out
Amount for any Transaction pursuant to Section 6 of the Agreement, JPMorgan may
(but need not), in its reasonable discretion, determine such amount based on (i)
expected losses assuming a commercially reasonable (including, without
limitation, with regard to reasonable legal and regulatory guidelines) risk bid
were used to determine loss or (ii) the price at which one or more market
participants would offer to sell to JPMorgan a block of Shares equal in number
to JPMorgan’s hedge position in relation to such Transaction.
16.    Special Provisions for Counterparty Payments.
(a)    If (i) an Early Termination Date occurs or is designated with respect to
any Transaction pursuant to the paragraph immediately preceding the heading
“Additional Disruption Events” in Section 1 above in respect of a Merger Event
or a Tender Offer (as modified below) and, as a result, Counterparty owes an
amount to JPMorgan pursuant to Section 6(d)(ii) of the Agreement (calculated as
if the Transactions being terminated on such Early Termination Date were the
sole Transactions under the Agreement) (any such amount, a “Counterparty Payment
Amount”) or (ii) an adjustment is made to any Transaction pursuant to Section
12.2 or 12.3 of the Equity Definitions or Section 6(d) of this Master
Confirmation in respect of a Merger Event or a Tender Offer (as modified below)
and, as a result, the Number of Shares to be Delivered, minus the sum of the
Initial Shares and the number of Shares delivered pursuant to the provisions
opposite the caption “Minimum Share Delivery” in Section 1 above, in respect of
such Transaction is a negative number (such an event, a “Negative Share Event”),
then Counterparty shall pay to JPMorgan an amount in USD equal to the
Counterparty Payment Amount or the Adjusted Cash Amount, as applicable, on the
third Currency Business Day immediately following the date (the “Payment Notice
Date”) of Counterparty’s receipt of a notice (a “Payment Notice”) from JPMorgan
setting forth the Counterparty Payment Amount or the Adjusted Cash Amount, as
applicable. However, Counterparty may irrevocably elect, by delivery of written
notice to JPMorgan on

15

--------------------------------------------------------------------------------




or prior to the third Currency Business Day immediately following the Payment
Notice Date, to deliver Shares, or in the case of a Merger Event, Alternative
Delivery Units, in lieu of payment in cash of such Counterparty Payment Amount
or Adjusted Cash Amount, as applicable, pursuant to either subsection (b) or (c)
of this Section 16, in which event subsection (d) and (e) of this Section 16
shall also apply to such election and delivery. For purposes of this Section
16(a), Section 12.1(d) of the Equity Definitions shall be amended by replacing
“10%” with “25%” in the third line thereof.
(b)    Private Placement. If Counterparty elects to deliver privately placed
Shares or privately placed Alternative Delivery Units, as the case may be,
pursuant to this subsection (b) (a “Private Placement Election”), then such
Private Placement Election shall not be valid and Counterparty shall be required
to pay to JPMorgan the Counterparty Payment Amount or Adjusted Cash Amount in
cash, as applicable, if:
(A)
the representations, warranties and covenants in Sections 5(b), 5(c), 5(e), 5(g)
and 7 above and Sections 3(a)(i) and (ii) of the Agreement are not true and
correct as of the date Counterparty makes such Private Placement Election, as if
made on such date, or

(B)
Counterparty has taken any action that would make unavailable (x) the exemption
set forth in Section 4(2) of the Securities Act for the delivery of any Shares
or Alternative Delivery Units, as the case may be, by Counterparty to JPMorgan
or (y) an exemption from the registration requirements of the Securities Act
reasonably acceptable to JPMorgan for resales of Shares or Alternative Delivery
Units, as the case may be, by JPMorgan, or Counterparty fails to execute a
private placement agreement (the “Private Placement Agreement”) providing for
such resale, which agreement shall contain customary and reasonable conditions,
undertakings, representations and warranties for equity offerings of similar
size and be in a form and in substance commercially reasonably satisfactory to
JPMorgan, or otherwise fails to comply with any commercially reasonable
requirements imposed by JPMorgan in respect of the private placement of the
Shares or Alternative Delivery Units, as the case may be. Notwithstanding the
foregoing, JPMorgan agrees that such private placement agreement shall not
include any placement agency or similar fee to JPMorgan or its affiliates.

(c)    Registered Delivery. If Counterparty elects to deliver registered Shares
or registered Alternative Delivery Units, as the case may be, pursuant to this
subsection (c) (a “Registered Delivery Election”), then then Counterparty shall
effect such delivery in compliance with the following:
(A)
Counterparty agrees to take all commercially reasonable actions within its
control to make available to JPMorgan or its affiliate an effective registration
statement under the Securities Act and one or more prospectuses as necessary or
desirable (in the reasonable discretion of JPMorgan or such affiliate), and in
form and substance reasonably satisfactory to JPMorgan and such affiliate, to
allow JPMorgan and its affiliates to comply with the applicable prospectus
delivery requirements (the “Prospectus”) for the sale by JPMorgan or its
affiliate of the Shares or Alternative Delivery Units, as the case may be,
delivered by the Counterparty hereunder (the “Registration Statement”), such
Registration Statement to be effective and Prospectus to be current during a
period (the “Registered Unwind Period”) beginning on, and including, a date
specified by Counterparty, which date shall be as soon as commercially
reasonably practicable, but in no event more than 15 Exchange Business Days,
following the date on which Counterparty makes a Registered Delivery Election,
and ending on, and including, the first date that all such sales JPMorgan have
been settled. JPMorgan shall use commercially reasonable efforts to effect such
sales as promptly as reasonably practicable.

(B)
Counterparty shall on or before the commencement of the Registered Unwind Period
enter into an agreement (the “Registration Agreement”) with JPMorgan or its
affiliate in connection with the registered sale of the Shares or Alternative
Delivery Units, as the case may be, by JPMorgan or its affiliate substantially
similar to underwriting agreements entered into by JPMorgan or its affiliates
with respect to equity securities for offerings of similar size. The
Registration Agreement shall include representations, warranties, covenants,
conditions and other provisions substantially similar to those contained in such
underwriting agreements, including, without limitation, provisions relating to
the


16

--------------------------------------------------------------------------------




indemnification of, and contribution in connection with the liability of,
JPMorgan and its affiliates, provisions relating to the delivery of opinions of
counsel, comfort letters, officers’ certificates and other documents, and
provisions permitting the performance of such diligence as JPMorgan and its
affiliates may reasonably request in advance of such public sale, the results of
which must be reasonably satisfactory to JPMorgan and such affiliates.
Counterparty agrees to reimburse JPMorgan and its affiliates for all reasonable
out-of-pocket expenses JPMorgan and its affiliates incur in connection with such
diligence and otherwise in connection with the preparation of the Registration
Statement and Prospectus, including, without limitation, the reasonable fees and
expenses of one outside counsel to JPMorgan and its affiliates incurred in
connection therewith; provided that Counterparty shall not be required to pay
any underwriting fee or commission pursuant to the Registration Agreement or
otherwise in connection therewith.
(C)
If the requirements of subsection (c)(A) or (c)(B) above are not satisfied
(determined without regard to whether the cause is within the control of
Counterparty), JPMorgan or its affiliate shall be entitled to cease or not start
selling Shares or Alternative Delivery Units, as the case may be, pursuant to
the Registration Statement, the related Registered Delivery Election shall not
be valid and Counterparty shall be required to pay to JPMorgan the Counterparty
Payment Amount or Adjusted Cash Amount in cash, as applicable.

(d)    In connection with any “Private Placement” pursuant to subsection (b)
above or any “Registered Delivery” pursuant to subsection (c) above, in
compliance with, and upon the terms specified in, the Private Placement
Agreement or the Registration Agreement, as the case may be, Counterparty shall
deliver to JPMorgan a number of Shares or Alternative Delivery Units, as the
case may be, equal to the quotient of (i) the Counterparty Payment Amount or the
Adjusted Cash Amount, as applicable, divided by (ii) the Termination Price.
Notwithstanding the foregoing, Counterparty shall not be required to deliver
Shares or, in the case of a Merger Event, other securities comprising the
aggregate Alternative Delivery Units in excess of the Share Cap, in each case
except to the extent that Counterparty has available at such time authorized but
unissued Shares or other securities not expressly reserved for any other uses
(including, without limitation, Shares reserved for issuance upon the exercise
of options or convertible debt). Counterparty shall not permit the sum of (i)
the Share Cap and (ii) the aggregate number of Shares expressly reserved for any
such other uses, in each case whether expressed as caps or as numbers of Shares
reserved or otherwise, to exceed at any time the number of authorized but
unissued Shares.
(e)    For purposes of this Section 16, the following terms shall have the
following meanings:
(i)
“Adjusted Cash Amount” means, for any Transaction, an amount in USD equal to (x)
the absolute value of the Number of Shares to be Delivered, minus the sum of the
Initial Shares and the number of Shares delivered pursuant to the provisions
opposite the caption “Minimum Share Delivery” in Section 1 above, in respect of
such Transaction, multiplied by (y) the average VWAP Prices over a number of
consecutive Exchange Business Days as reasonably determined by the Calculation
Agent in good faith and in a commercially reasonable manner beginning on, and
including, the second Exchange Business Day immediately following the
Termination Date for such Transaction.

(ii)
“Share Cap” means, for any date following the Trade Date for any Transaction
hereunder, (x) the Initial Share Cap as specified in the Trade Notification for
such Transaction, minus (y) the net number of Shares delivered by Counterparty
to JPMorgan in respect of such Transaction on or prior to such date, plus (z)
the net number of Shares delivered by JPMorgan to Counterparty in respect of
such Transaction on or prior to such date, subject to appropriate adjustments by
the Calculation Adjustment as a result of an event described in Section 11.2(e)
of the Equity Definitions.

(iii)
“Termination Price” means (i) with respect to Shares or Alternative Delivery
Units, as the case may be, delivered by Counterparty in connection with a
“Registered Delivery” as contemplated by subsection (c) above, the average VWAP
Prices over a number of consecutive Exchange Business Days for such Shares or
Alternative Delivery Units, as the case may be, as reasonably determined by the
Calculation Agent in good faith and in a commercially reasonable manner
beginning on, and


17

--------------------------------------------------------------------------------




including, the first day on which JPMorgan or its affiliate sells such Shares or
Alternative Delivery Units, as the case may be, pursuant to the Registration
Statement, and (ii) with respect to Shares or Alternative Delivery Units, as the
case may be, delivered by Counterparty in connection with a “Private Placement”
as contemplated by subsection (b) above, the realizable market value of such
Shares or Alternative Delivery Units, as the case may be, to JPMorgan (or an
affiliate thereof), as determined by the Calculation Agent.
17.    Claim in Bankruptcy. JPMorgan agrees that in the event of the bankruptcy
of Counterparty, JPMorgan shall not have rights or assert a claim that is senior
in priority to the rights and claims available to the shareholders of the common
stock of Counterparty.
18.    Staggered Settlement. JPMorgan may, by notice to Counterparty prior to
the Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, JPMorgan will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Physical Settlement” among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
JPMorgan will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that JPMorgan would
otherwise be required to deliver on such Nominal Settlement Date.
19.    Amendments to Equity Definitions. The following amendments shall be made
to the Equity Definitions:
(a)    Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with “a material economic effect on the
theoretical value of the relevant Shares or the Transaction; provided that such
event is not based on (a) an observable market, other than the market for
Counterparty’s own stock or (b) an observable index, other than an index
calculated and measured solely by reference to Counterparty’s own operations”;
(b)    The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has a
material economic effect on the theoretical value of the relevant Shares or the
Transaction (provided that such event is not based on (a) an observable market,
other than the market for Counterparty’s own stock or (b) an observable index,
other than an index calculated and measured solely by reference to
Counterparty’s own operations) and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and clause (B) thereof is hereby
amended by inserting, after ‘the Forward Price,’ ‘the Maximum Shares, the
Minimum Shares,’ and the portion of such sentence immediately preceding clause
(ii) thereof is hereby amended by deleting the words “diluting or concentrative”
and the words “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing such latter phrase with the words “(and,
for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, stock loan rate or liquidity relative to the relevant
Shares)”;
(c)    Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “have a diluting or concentrative effect on the theoretical
value of the relevant Shares” and replacing them with “have, in the commercially
reasonable judgment of the Calculation Agent, a material economic effect on the
theoretical value of the relevant Shares or the Transaction; provided that such
event is not based on (a) an observable market, other than the market for
Counterparty’s own stock or (b) an observable index, other than an index
calculated and measured solely by reference to Counterparty’s own operations”;
and
(d)    Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the

18

--------------------------------------------------------------------------------




end of subsection (B) thereof and inserting the following words therefor “or (C)
at JPMorgan’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
issuer”.
20.    Designation by JPMorgan. Notwithstanding any other provision in this
Master Confirmation to the contrary requiring or allowing JPMorgan to sell or
deliver any Shares or other securities to Counterparty, JPMorgan (the
“Designator”) may designate any of its Affiliates (the “Designee”) to deliver
and otherwise perform its obligations to deliver, if any, any such Shares or
other securities in respect of each Transaction, and the Designee may assume
such obligations, if any. Such designation shall not relieve the Designator of
any of its obligations, if any, hereunder. Notwithstanding the previous
sentence, if the Designee shall have performed the obligations, if any, of the
Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.
21.    Agreements regarding each Supplemental Confirmation and related Trade
Notification.
(a)    Counterparty accepts and agrees to be bound by the contractual terms and
conditions as set forth in a properly completed Supplemental Confirmation and
related Trade Notification for each Transaction. Upon receipt of the Trade
Notification, Counterparty shall promptly execute and return a properly
completed Trade Notification to JPMorgan; provided that Counterparty’s failure
to so execute and return a properly completed Trade Notification shall not
affect the binding nature of the Trade Notification, and the terms set forth
therein shall be binding on Counterparty to the same extent, and with the same
force and effect, as if Counterparty had executed a written version of the Trade
Notification.
(b)    Counterparty and JPMorgan agree and acknowledge that (A) the Transactions
contemplated by this Master Confirmation will be entered into in reliance on the
fact that this Master Confirmation, and each Supplemental Confirmation and
related Trade Notification form a single agreement between Counterparty and
JPMorgan, and JPMorgan would not otherwise enter into such transactions; (B)
this Master Confirmation, as amended by each Supplemental Confirmation and
related Trade Notification, is a “qualified financial contract”, as such term is
defined in Section 5-701(b)(2) of the General Obligations Law of New York (the
“General Obligations Law”); (C) the Trade Notification, regardless of whether
the Trade Notification is transmitted electronically or otherwise, constitutes a
“confirmation in writing sufficient to indicate that a contract has been made
between the parties” hereto, as set forth in Section 5-701(b)(3)(b) of the
General Obligations Law; and (D) this Master Confirmation and each Supplemental
Confirmation constitutes a prior “written contract”, as set forth in Section
5-701(b)(1)(b) of the General Obligations Law, and each party hereto intends and
agrees to be bound by this Master Confirmation, as supplemented by each
Supplemental Confirmation and related Trade Notification.
(c)    Counterparty and JPMorgan further agree and acknowledge that this Master
Confirmation, as supplemented by each Supplemental Confirmation and related
Trade Notification, constitutes a contract “for the sale or purchase of a
security”, as set forth in Section 8-113 of the Uniform Commercial Code of New
York.
22.    Termination Currency. The Termination Currency shall be USD.
23.    Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Master
Confirmation, any Supplemental Confirmation, any Trade Notification or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Master Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging, a Loss of Stock Borrow, or
Illegality (as defined in the Agreement)).
24.    Role of Agent. Each party agrees and acknowledges that (a) JPMS, an
Affiliate of JPMorgan, has acted solely as agent and not as principal with
respect to this Master Confirmation and each Transaction and (b) JPMS

19

--------------------------------------------------------------------------------




has no obligation or liability, by way of guaranty, endorsement or otherwise, in
any manner in respect of any Transaction (including, if applicable, in respect
of the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under any Transaction. JPMS is authorized to act as agent
for JPMorgan.
25.    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND JPMORGAN HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY TRANSACTION OR THE ACTIONS OF JPMORGAN OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
26.    Governing Law. THE AGREEMENT, THIS MASTER CONFIRMATION, EACH SUPPLEMENTAL
CONFIRMATION, EACH TRADE NOTIFICATION AND ALL MATTERS ARISING IN CONNECTION WITH
THE AGREEMENT, THIS MASTER CONFIRMATION, EACH SUPPLEMENTAL CONFIRMATION AND EACH
TRADE NOTIFICATION SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICT OF LAWS PROVISIONS THEREOF. THE PARTIES HERETO IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
27.    Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.
[Remainder of Page Intentionally Left Blank]

20

--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.
Yours sincerely,
J.P. MORGAN SECURITIES LLC, as agent for
JPMorgan Chase Bank, National Association,
London Branch




By:     /s/ SudheerTegulapalle
Name:    Sudheer Tegulapalle
Title:    Executive Director








Confirmed as of the date first above written:


DOLLAR TREE, INC.




By:     /s/ Kevin S. Wampler        
Name:    Kevin Wampler
Title:    Chief Financial Officer










--------------------------------------------------------------------------------




        
EXHIBIT A
FORM OF SUPPLEMENTAL CONFIRMATION


[_______], 20[__]


To:     Dollar Tree, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
Attn:     Roger W. Dean, Vice President – Treasurer
Facsimile: 757-321-5111


From:
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

Issuer Collared Forward Repurchase Transaction


The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC,
as agent for JPMorgan Chase Bank, National Association, London Branch
(“JPMorgan”), and Dollar Tree, Inc. (“Counterparty” and together with JPMorgan,
the “Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between JPMorgan and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of September [__], 2013 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:
Trade Date:
[_______], 20[__]

Calculation Period Start Date:
[_______], 20[__]

Scheduled Termination Date:
[_______], 20[__] (or if such date is not an Exchange Business Day, the next
following Exchange Business Day), as the same may be postponed pursuant to the
provisions of the Master Confirmation, subject to JPMorgan’s right to accelerate
the Termination Date to any date on or after the First Acceleration Date.

First Acceleration Date:
[_______], 20[__]

Hedge Threshold Price:
USD [__.__]

Initial Shares:
[_______]

Prepayment Amount:
USD [_______]





--------------------------------------------------------------------------------




Minimum Shares:
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) [___]% of the Hedge Period Reference Price.

Maximum Shares:
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) [___]% of the Hedge Period Reference Price.

Forward Price Adjustment
Amount:
USD [___]

3.    Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date other than through JPMorgan.
4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.
Yours sincerely,
J.P. MORGAN SECURITIES LLC, as agent for
JPMorgan Chase Bank, National Association,
London Branch




By: _______________________________
Name:
Title:








Confirmed as of the date first above written:


DOLLAR TREE, INC.




By: _______________________________
Name:
Title:








--------------------------------------------------------------------------------






EXHIBIT B
FORM OF TRADE NOTIFICATION
[_______], 20[__]


To:     Dollar Tree, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
Attn:     Roger W. Dean, Vice President – Treasurer
Facsimile: 757-321-5111


From:
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

Issuer Collared Forward Repurchase Transaction


The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between J.P. Morgan Securities LLC, as agent for
JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”), and
Dollar Tree, Inc. (“Counterparty”) (together, the “Contracting Parties”) on the
Trade Date specified below.
This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [_______], 20[__] (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of September [__], 2013 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation and the Supplemental
Confirmation govern this Trade Notification except as expressly modified below.
Trade Date:
[_______], 20[__]

Hedge Completion Date:
[_______], 20[__]

Hedge Period Reference Price:
USD [__.__]

Minimum Shares:
[_______]

Maximum Shares:
[_______]

Initial Share Cap:
[_______]

[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




Yours sincerely,
J.P. MORGAN SECURITIES LLC, as agent for
JPMorgan Chase Bank, National Association,
London Branch




By: _______________________________
Name:
Title:




Receipt Acknowledged:


DOLLAR TREE, INC.




By: _______________________________
Name:
Title:


 
 


